—In an action to recover damages for personal injuries, the defendant Keith Potterton appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated November 30, 1995, which, upon granting the plaintiff’s motion for reargument, vacated its prior order dated September 15,1995, which had granted his motion for summary judgment and dismissed the complaint insofar as asserted against him, and thereupon denied his motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined, upon reargument, that the plaintiff presented sufficient medical evidence of serious injury within the meaning of Insurance Law § 5102 (d) to defeat the appellant’s motion for summary judgment (see, Lopez v Senatore, 65 NY2d 1017; see also, Bryan v Brancato, 213 AD2d 577; Kim v Cohen, 208 AD2d 807). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.